Judgment modified by striking out the provision denying a new trial and in lieu thereof inserting. a provision that a new trial be granted in the Municipal Court of Rochester, to be had on the 81st day of July, 1915, at ten A. M., and as so modified the judgment is affirmed, without costs of this appeal to either party. Held, that while the evidence tending to establish plaintiff’s ownership of the garment, the recovery of which is *934sought in this action, is neither convincing nor satisfactory, it does yet present a question of fact which should he again passed upon in the new trial which is now directed. All concurred.